FILED
                             NOT FOR PUBLICATION                           APR 10 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DAN VARGA,                                       No. 12-71301

               Petitioner,                       Agency No. A088-039-011

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Dan Varga, a native and citizen of Romania, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir.

2010). We deny the petition for review.

      Substantial evidence support’s the BIA’s determination that, even if Varga is

credible, he failed to establish that he suffered past persecution, because his

experiences in Romania do not rise to the level of persecution. See Hoxha v.

Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003) (harassment, threats, and one

beating did not compel finding of past persecution). Substantial evidence also

supports the BIA’s determination that Varga failed to establish a well-founded fear

of future persecution, see Ghaly v. INS, 58 F.3d 1425, 1431 (9th Cir. 1995)

(evidence of discrimination insufficient to show well-founded fear of persecution),

particularly in light of the fact that he made repeated voluntary returns to Romania,

see Loho v. Mukasey, 531 F.3d 1016, 1017-18 (9th Cir. 2008) (noting that “an

alien’s history of willingly returning to his or her home country militates against a

finding of past persecution or a well-founded fear of future persecution”).

Accordingly, his asylum claim fails. In light of this conclusion, we need not reach

Varga’s contentions regarding nexus, corroboration, or credibility.




                                           2                                      12-71301
      Because Varga has not established eligibility for asylum, he necessarily

cannot meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, Varga does not raise any arguments regarding the denial of CAT

relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues

not specifically raised and argued in a party’s opening brief are waived).

      PETITION FOR REVIEW DENIED.




                                          3                                  12-71301